Case 2:20-cv-04411-MCA-AME Document 21 Filed 09/18/20 Page 1 of 9 PageID: 138




                                                                                       JOSEPH A. BAHGAT
                                                                                       Managing Attorney

                                                                                       +1 877 721 9027
                                                                                       joe@privacyfirm.law



                                                                                       1701 Walnut St. Ste. 70354
                                                                                       P.O. Box 37635
                                                                                       Philadelphia PA 19101-0635



      18 September 2020

      FILED ELECTRONICALLY

      The Honorable Leda Dunn Wettre
      Martin Luther King Building & U.S. Courthouse
      50 Walnut Street, Rm. 3C
      Newark, New Jersey 07101

      Re:      Pemberton v. Twp. of Edison, et al., No. 2:20-cv-04411-MCA-LDW

      Dear Judge Wettre:

      I am writing in response to the letter filed by defendant’s counsel Alan J. Baratz
      (ECF No. 20), which not only mischaracterizes plaintiﬀ’s willingness to cooperate
      in the discovery process but also misstates facts and orders of this court. I am
      attaching a copy of Your Honor’s May 13, 2020 pretrial scheduling order (ECF
      No. 9), which states that:

            Fact discovery is to remain open through January 29, 2021. No fact discovery
            is to be issued or engaged in beyond that date, except upon application and
            for good cause shown.

      Although the order also stated that written discovery requests may be served on or
      before May 27, 2020, the court did not state that written discovery requests could
      not be served after that date. Indeed, plaintiﬀ did not receive any written discovery
      requests from Mr. Baratz until Aug. 13, 2020,1 which is the first time Mr. Baratz
      told me that he had previously mailed them to my oﬃce in lieu of electronic
      service (which is the usual and preferred method of service for discovery

      1
             See Email from Tammy Brands to Joseph A. Bahgat, Aug. 13, 2020, 11:10:00 EDT
             (enclosed).



                           LEGAL PROS FOR YOUR INTERNET WOES S M


                             PHILADELPHIA • NEW BRUNSWICK • COLUMBUS
                                         https://privacyfirm.law
Case 2:20-cv-04411-MCA-AME Document 21 Filed 09/18/20 Page 2 of 9 PageID: 139


                                                                                        Hon. Leda Dunn Wettre
                                                                                                    18-Sep-20
                                                                                                         2 of 3




      documents).

      Nevertheless, the interrogatories propounded by Mr. Baratz comprised at least 36
      separate questions—exceeding the limit set by Fed. R. Civ. P. 33(a)(1) and also
      specifically set by this court in Your Honor’s pretrial scheduling order, which
      stated that interrogatories were limited to 25 “single questions.” I provided
      plaintiﬀ’s answers to the first 25 questions a week earlier than they were due, and
      then Mr. Baratz called me this week and accused me of playing games. He did not
      oﬀer any legal authority stating that it was permissible to combine more than 36
      multi-part questions into 25 interrogatories.

      In the spirit of cooperation, I told Mr. Baratz on the telephone that I would have
      plaintiﬀ provide answers to the “extra” interrogatories on the condition that he
      would not propound additional interrogatories on behalf of any other clients.
      Before I had the chance to provide the additional responses, however, I was
      blindsided with counsel’s inflammatory letter to the court, to which I take
      exception.

      As an aside, I was also blindsided by Mr. Baratz’s accusation that I made an
      “abundantly ludicrous” settlement demand of $975,000. That settlement demand
      was included in a five-page letter, which explained, among other things, that if Ms.
      Pemberton has to leave her current job to move out of state—because of the fear and
      emotional damage caused by the defendants—she will lose at least $1,860,000.00 in
      income alone. That amount doesn’t even include a penny for legal fees, which are
      already over $40,000, and will likely triple if this case goes to trial. I realize I’m not
      required to justify my settlement demand to the court, but I am compelled to do so in
      the face of Mr. Baratz’s unfounded accusations.

      I can’t do anything to prevent Mr. Baratz from billing countless hours to the
      taxpayers of Edison Township rather than tendering a reasonable settlement oﬀer
      to resolve this case, but I can’t sit back and let him poison the court’s perception
      of plaintiﬀ’s case, which has merit and evidentiary support. And I will not allow
      Mr. Baratz to cast accusations against my professionalism when the facts clearly
      demonstrate otherwise.




                         LEGAL PROS FOR YOUR INTERNET WOES S M


                                        https://privacyfirm.law
Case 2:20-cv-04411-MCA-AME Document 21 Filed 09/18/20 Page 3 of 9 PageID: 140


                                                                                   Hon. Leda Dunn Wettre
                                                                                               18-Sep-20
                                                                                                    3 of 3




      My oﬀer to provide responses to the questions that constitute interrogatories in
      excess of the 25 single-question limit stands, in lieu of Mr. Baratz propounding
      additional sets of interrogatories on behalf of his other defendant clients. I expect
      to be able to provide those responses within 30 days from the date of our telephone
      conversation on Sep. 15, 2020.

                                          Respectfully yours,




                                           Joseph A. Bahgat
      JAB/
      Enclosures

      CC:    All counsel of record (by CM/ECF)




                        LEGAL PROS FOR YOUR INTERNET WOES S M


                                      https://privacyfirm.law
Case
 Case2:20-cv-04411-MCA-AME
      2:20-cv-04411-MCA-LDW Document
                             Document21
                                      9 Filed
                                        Filed 09/18/20
                                              05/13/20 Page
                                                       Page 4
                                                            1 of
                                                              of 9
                                                                 4 PageID:
                                                                   PageID: 141
                                                                           68



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  CRISTA PEMBERTON,                                 Civil Action No.

                  Plaintiff,                        20-4411 (MCA) (LDW)

  v.                                                PRETRIAL SCHEDULING ORDER

  PAUL PAPPAS, et al.,

                  Defendants.


       THIS MATTER having come before the Court for a scheduling conference pursuant to
Rule 16 of the Federal Rules of Civil Procedure on May 13, 2020, and for good cause shown:

       IT IS, on this 13th day of May 2020,

       ORDERED THAT:

                                       I. DISCLOSURES

       1.      Fed. R. Civ. P. 26 disclosures are to be exchanged no later than May 27, 2020.

                                        II. DISCOVERY

        2.      Fact discovery is to remain open through January 29, 2021. No fact discovery is
to be issued or engaged in beyond that date, except upon application and for good cause shown.

        3.     The parties may, if not already served, serve interrogatories (limited to twenty-five
(25) single questions) and requests for production of documents on or before May 27, 2020, to be
responded to within thirty (30) days of receipt.

        4.      Depositions of fact witnesses and individuals who will give lay opinion testimony
based on particular competence in an area (including but not limited to treating physicians) are to
be completed by January 29, 2021. No objections to questions posed at depositions shall be made
other than as to lack of foundation, form, or privilege. See Fed. R. Civ. P. 32(d)(3)(A). No
instruction not to answer shall be given unless a privilege is implicated. Absent stipulation of all
parties or leave of Court, each party shall be limited to ten (10) depositions. See Fed. R. Civ. P.
30(a)(2).
Case
 Case2:20-cv-04411-MCA-AME
      2:20-cv-04411-MCA-LDW Document
                             Document21
                                      9 Filed
                                        Filed 09/18/20
                                              05/13/20 Page
                                                       Page 5
                                                            2 of
                                                              of 9
                                                                 4 PageID:
                                                                   PageID: 142
                                                                           69



        5.      Counsel shall confer in a good faith attempt to informally resolve any and all
discovery or case management disputes before seeking the Court’s intervention. See L. Civ. R.
37.1(a)(1); see also L. Civ. R. 16.1(f)(1). Any dispute not resolved shall be brought to the Court’s
attention by letter or telephone conference after counsel’s good faith attempt to resolve the dispute
has failed. Counsel shall advise the Court of the specific efforts that were made to resolve the
dispute before contacting the Court. No discovery motion shall be made without prior leave of
Court.

                     III. DISCOVERY CONFIDENTIALITY ORDERS

       6.      Any proposed Discovery Confidentiality Order agreed to by the parties must strictly
comply with Fed. R. Civ. P. 26(c) and L. Civ. R. 5.3. See also Glenmede Trust Co. v. Thompson,
56 F.3d 476 (3d Cir. 1995); Pansy v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir. 1994). Counsel
are advised that a sample form of Discovery Confidentiality Order is contained in Appendix S to
the Local Civil Rules.

                                IV. FUTURE CONFERENCES

       7.     There shall be a telephonic status conference before the undersigned on August 11,
2020 at 3:00 p.m. The parties shall file concise status letters no later than three business days in
advance of the conference. Plaintiff’s counsel shall initiate the telephone call to 973-645-3574
once representatives for all parties are on the line.

        8.     The Court may from time to time schedule further conferences as may be required,
either sua sponte or at the request of a party. Counsel should be prepared to discuss settlement at
every conference with the Court.

        9.      The senior attorney in charge of the case must attend all settlement conferences and
client(s) with full settlement authority must attend unless excused by the Court. In cases involving
insurance companies and other corporate or business entities, it is expected that the executive who
will make the final decision on the settlement will be the person available for the conference.
Confidential settlement letters, which shall not exceed ten (10) pages absent leave from the Court,
shall be sent to LDW_orders@njd.uscourts.gov at least three business days prior to the
conference. Voluminous exhibits to settlement letters (exceeding 20 pages) will not be reviewed
by the Court unless submitted in hard copy that is received by Chambers no later than three
business days in advance of the settlement conference.

       10.     Since all dates set forth herein are established with the assistance and knowledge
of counsel, there will be no extensions except for good cause shown and by leave of Court, even
with consent of all parties.

       11.     A copy of every pleading, document, or written communication with the Court shall
be served on all other parties to the action or may be disregarded by the Court.




                                                 2
Case
 Case2:20-cv-04411-MCA-AME
      2:20-cv-04411-MCA-LDW Document
                             Document21
                                      9 Filed
                                        Filed 09/18/20
                                              05/13/20 Page
                                                       Page 6
                                                            3 of
                                                              of 9
                                                                 4 PageID:
                                                                   PageID: 143
                                                                           70



                                           V. MOTIONS

        12.    No motions are to be filed without prior written permission from this Court,
excepting motions in lieu of Answer under Fed. R. Civ. P. 12. These prerequisites must be met
before any motions are filed and the motions will be returned if not met. All calendar or dispositive
motions, if permitted, shall comply with L. Civ. R. 7.1(b) and other applicable local and federal
rules.

       13.    Any request for leave to file a motion to add new parties or amend pleadings,
whether by amended or third-party complaint, must be filed not later than September 18, 2020.
Before seeking Court leave to file a motion to amend a pleading, a party shall circulate the
proposed amended pleading among all parties in an effort to obtain consent to the amendment.
Any request for leave of the Court to file a motion to amend shall contain a redlined version of the
proposed amended pleading as an exhibit.

      14.    All dispositive motions must first be subject to a dispositive motion pre-hearing.
Discovery generally must be completed prior to the filing of a dispositive motion.

                                           VI. EXPERTS

       15.   All affirmative expert reports shall be delivered by a time and date to be assigned.
Any such report shall comport with the form and content requirements of Fed. R. Civ. P.
26(a)(2)(B).

      16.     All responding expert reports shall be delivered by a time and date to be assigned.
Any such report shall comport with the form and content requirements referenced above.

       17.      No expert shall testify at trial as to any opinions or base those opinions on facts not
substantially disclosed in his report.

      18.     Expert discovery, including the depositions of any expert witnesses, shall be
completed on or before a time and date to be assigned.

                           VII. FINAL PRETRIAL CONFERENCE

       19.    A final pretrial conference shall be conducted pursuant to Fed. R. Civ. P. 16(e) at
a time and date to be assigned.

        20.     All counsel are directed to assemble at the office of Plaintiff’s counsel not later than
ten (10) days before the final pretrial conference to prepare the Final Pretrial Order in compliance
with the form and content requirements of the Court. Plaintiff’s counsel shall prepare the Final
Pretrial Order and shall submit it to all other counsel for approval before submitting it to the Court.

        21.    The original of the Final Pretrial Order shall be delivered to Chambers in hard copy
not later than three full business days before the final pretrial conference. All parties are
responsible for the timely submission of the Final Pretrial Order.

                                                   3
Case
 Case2:20-cv-04411-MCA-AME
      2:20-cv-04411-MCA-LDW Document
                             Document21
                                      9 Filed
                                        Filed 09/18/20
                                              05/13/20 Page
                                                       Page 7
                                                            4 of
                                                              of 9
                                                                 4 PageID:
                                                                   PageID: 144
                                                                           71




     22. FAILURE TO FOLLOW THIS ORDER MAY RESULT IN SANCTIONS
PURSUANT TO Fed. R. Civ. P. 16(f) and 37.


                                         s/ Leda Dunn Wettre
                                        Hon. Leda Dunn Wettre
                                        United States Magistrate Judge



Original:   Clerk of the Court
      cc:   Hon. Madeline Cox Arleo, U.S.D.J.
            All Parties




                                          4
9/18/2020   Case 2:20-cv-04411-MCA-AME       Document
                                   The Privacy                21 Filed
                                               Firm PC Mail - Pemberton      09/18/20
                                                                        v. Township of Edison Page     8 of 9 PageID: 145
                                                                                              File No: 88641



                                                                                                    Joseph Bahgat <joe@privacyfirm.law>



  Pemberton v. Township of Edison File No: 88641
  2 messages

  Tammy Brands <TBrands@weiner.law>                                                                             Thu, Aug 13, 2020 at 11:10 AM
  To: "joseph a. bahgat" <joe@privacyfirm.law>


    Mr. Bahgat:



               Attached are copies of the set of Interrogatories and the Document Demand that I served April 29, 2020. You
    will note that I served only one (1) set of Interrogatories comprised of 25 questions on behalf of both the Township and
    Chief Bryan. In the event that you serve Interrogatories, I expect that you will draft one (1) set comprised of 25 questions
    directed to both, not each of my clients.



                Thank you.




    WEINER LAW GROUP LLP
    Alan J. Baratz, Esq.
    629 Parsippany Road

    P.O. Box 0438

    Parsippany, New Jersey 07054

    Phone: 973-403-1100

    Fax: 973-403-0010

    Email: abaratz@weiner.law

    Web: www.weiner.law



    PLEASE NOTE – OUR FIRM NAME, WEBSITE AND EMAIL ADDRESS HAVE CHANGED. PLEASE UPDATE
    YOUR ADDRESS BOOK TO ENSURE FUTURE COMMUNICATIONS ARE RECEIVED.



    This e-mail message is from a law irm and is for the sole use of the intended recipient and may contain con idential and/or privileged
    information. Any unauthorized use, review, distribution or disclosure is prohibited without the prior written consent of the person/entity
    that drafted this communication. If you are not the intended recipient, please contact the sender by reply e-mail or express mail and destroy
    all copies of the original message.




    Disclaimer


https://mail.google.com/mail/u/0?ik=f8f81d5d49&view=pt&search=all&permthid=thread-f%3A1674923386775521734&simpl=msg-f%3A1674923386775521734&…       1/2
9/18/2020   Case 2:20-cv-04411-MCA-AME       Document
                                   The Privacy                21 Filed
                                               Firm PC Mail - Pemberton      09/18/20
                                                                        v. Township of Edison Page     9 of 9 PageID: 146
                                                                                              File No: 88641
    The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
    others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
    taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

    This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator
    in Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated data.
    Specializing in; Security, archiving and compliance. To find out more Click Here.



     2 attachments
            88641 docdmd.pdf
            129K
            88641 rogs.pdf
            238K


  joseph a. bahgat <joe@privacyfirm.law>                                                                     Sat, Aug 15, 2020 at 11:40 AM
  To: Tammy Brands <TBrands@weiner.law>

    Received, thank you.

    ______________________________
    Joseph A. Bahgat | Managing Attorney | The Privacy Firm PC | Internet, Privacy & IP Litigation | http://privacyfirm.law |
    +1 215-995-5001

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=f8f81d5d49&view=pt&search=all&permthid=thread-f%3A1674923386775521734&simpl=msg-f%3A1674923386775521734&…   2/2
